BROCK, Judge.
The bill of indictment under which defendant was charged is proper in form and adequately alleges the commission of three felonies. The charge to which defendant tendered a plea of guilty is a lesser included offense of the third count in the bill of indictment; therefore, the trial court had jurisdiction to accept the plea and enter judgment thereon. Defendant was supplied with counsel at the expense of the State and appointed counsel was able to secure a disposition of the case which is very favorable to defendant. Even so, the trial judge would not record defendant’s plea of guilty to the misdemeanor until he meticulously examined defendant to determine that the plea of guilty was freely and understandingly tendered.
The bill of indictment lists the stolen property as seventy-eight rifles and shotguns valued at $6,640.46. The State’s evidence tended to show that defendant received sixteen of these stolen guns knowing them to have been stolen.
*260At the request of counsel, who candidly states that he is unable to find error, we have examined the entire record and in it we find
No error.
Judges Britt and Vaughn concur.